EXHIBIT 10.35

PURCHASE AGREEMENT

[Broadway in Chicago, LLC]

THIS PURCHASE AGREEMENT (this “Agreement”) is executed and entered into
effective as of November 8, 2007 by and among (i) LIVE NATION WORLDWIDE, INC.
(“Live Nation”), a Delaware corporation, (ii) LAURENCE CHICAGO, LLC (“LLC
Purchaser”), an Illinois limited liability company, and (iii) LAURENCE CHICAGO
VENTURES, LLC (“Corporate Purchaser” and, together with the LLC Purchaser,
collectively called the “Purchasers”), an Illinois corporation.

RECITALS

A. Live Nation Theatrical Group, Inc. (f/k/a PACE Theatrical Group, Inc.)
(“LNTG”) and Nederlander Palace Acquisition, LLC (“NPA”) are the sole members of
Palace Operating, LLC (“Palace”), an Illinois limited liability company that is
governed by that certain Operating Agreement (“Palace Operating Agreement”)
dated June 19, 2000 and entered into by and between LNTG and NPA.

B. SFX Theatrical Group, Inc. (“SFXTG”), Windy City Broadway, LLC (“Windy” and
together with NPA, sometimes herein called the “Remaining Partners”) and Palace
are the sole members of Broadway in Chicago, LLC (“BIC”), an Illinois limited
liability company that is governed by that certain Operating Agreement (“BIC
Operating Agreement”) dated July 1, 2000 and entered into by and among SFXTG,
Windy and Palace.

C. Chicago Theater Company (“CTC”) (i) owns fee simple title to the Ford Center
for the Performing Arts – Oriental Theater located in Chicago, Illinois free and
clear of any and all mortgages, pledges, security interests or other liens and
(ii) has previously licensed to BIC the right to operate and exploit the Ford
Center for the Performing Arts – Oriental Theater.

D. TCN Theater Group, Inc. (“TCN”), a Delaware corporation, owns all of the
issued and outstanding shares of capital stock in CTC.

E. SFXTG, LNTG and TCN (i) are each direct wholly-owned subsidiaries of Live
Nation and (ii) shall be sometimes herein collectively referred to as the “LN
Target Companies”.

F. Upon the terms and subject to the conditions hereinafter set forth, (i) Live
Nation will cause SFXTG to sell to the LLC Purchaser, and the LLC Purchaser will
purchase from SFXTG, all of SFXTG’s membership interest in BIC, (ii) Live Nation
will cause LNTG to sell to the LLC Purchaser, and the LLC Purchaser will
purchase from LNTG, all of LNTG’s membership interest in Palace and (iii) Live
Nation will cause TCN to sell to the Corporate Purchaser, and the Corporate
Purchaser will purchase from TCN, all of the issued and outstanding shares of
capital stock in CTC (all of the foregoing membership interests and shares of
capital stock being herein collectively called the “LN Chicago Interests”).



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, for and in consideration of $10.00 and other good and valuable
consideration and the mutual covenants and agreements contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties to this
Agreement do hereby agree as follows:

1. Certain Introductory Matters.

(a) General Representations. Each party hereto represents and warrants to the
other parties as follows:

(i) Recitals. The Recitals are true and correct to the extent that such recitals
relate to or describe such party or such party’s Affiliates.

(ii) Organization and Related Matters. Such party (i) is duly organized, validly
existing and in good standing under the laws of the applicable state and/or
country in which it is organized, (ii) has all necessary power and authority to
carry on its business as now being conducted, and (iii) has the necessary power
and authority to execute, deliver and perform this Agreement and any related
agreements to which it is a party.

(iii) Authorization. The execution, delivery and performance of this Agreement
and any related agreements by such party has been duly and validly authorized by
all necessary action on the part of such party. This Agreement constitutes the
legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles relating to or limiting creditors’ rights generally.

(iv) No Conflicts. The execution, delivery and performance of this Agreement and
any related agreements by such party does not or, if to be delivered after the
date hereof, will not as of the date of such delivery violate or constitute a
breach or default (whether upon lapse of time and/or the occurrence of any act
or event or otherwise), or require a consent approval from a third party or
filing or notification to a third party, under (a) the charter documents of such
party, (b) any law to which such party is subject or (c) any contract to which
such party is a party that is material to the condition, results of operations
or conduct of the business of such party.

(v) Legal Proceedings. There is no order or action pending or, to the knowledge
of such party, threatened against or affecting such party or any of its
subsidiaries that individually or when aggregated with one or more other actions
has or might reasonably be expected to have a material adverse effect on such
party’s ability to perform this Agreement or any other aspect of the
transactions described herein.

(vi) Title. Such party has good and marketable title to all of the rights it is
agreeing to transfer hereunder, free and clear of all liens and security
interests (other than those that will be released at closing), and, at the
closing, such party will deliver such rights to the other party free and clear
of liens and security interests.

(b) HSR Act. The transactions contemplated by this Agreement are exempt from the
filing requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder for the reasons
reflected in the analysis attached hereto as Exhibit “B” (the “HSR Analysis”).
The Purchasers, jointly and severally, represent and warrant to Live Nation that
all of the underlying facts and information, including the information related
to the ownership of the Remaining Partners and the Purchasers, contained in the
HSR Analysis are true and correct.



--------------------------------------------------------------------------------

(c) Definition of Affiliate. As used in this Agreement, the term “Affiliate”
shall mean, with respect to any specified person, any other person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such specified person. The term
“person” used in the immediately preceding sentence shall refer to any
individual, partnership, firm, corporation, association, trust, unincorporated
organization, joint venture, limited liability company or other entity.

2. Closing; Purchase and Sale. The Closing of the transaction contemplated by
this Agreement (the “Closing”) shall be held at the offices of Gardere Wynne
Sewell LLP, 1000 Louisiana, Suite 3400, Houston, Texas 77002-5011 at 9:00 a.m.
central time on December 17, 2007 or such other date as may be mutually agreed
upon by the Purchasers and Live Nation (the day on which the Closing takes place
being herein referred to as the “Closing Date”). At the Closing, Live Nation
will cause the LN Target Companies to sell to the Purchasers, and the Purchasers
shall purchase from the LN Target Companies, all of the LN Chicago Interests,
free and clear of all encumbrances, as more fully set forth herein.

3. Purchase Price.

(a) The Purchasers will pay to Live Nation, at the Closing, a cash payment (the
“Purchase Price”) in an amount equal to the sum of (i) US $60,000,000 and
(ii) fifty percent (50%) of the amount of BIC’s Excess Cash (herein defined),
payable by wire transfer of immediately available funds to an account designated
in writing by Live Nation in advance of the execution of this Agreement.

(b) As used herein, “BIC’s Excess Cash” shall mean the sum of (i) all
undistributed cash flow of BIC through the Closing Date and (ii) the amount of
undistributed working capital held by BIC as of the Closing Date, which is
typically in the amount of approximately $200,000. The foregoing amounts shall
be calculated using the same methodology that is used in calculating the monthly
distributions made by BIC to its members.

(c) Prior to the Closing, the Purchasers will cause BIC’s staff to prepare, in
good faith, and deliver to Live Nation, a statement (“Estimated Cash Flow
Statement”) containing the best estimate of the amount of the undistributed cash
flow of BIC through the Closing Date (the “Tentative Amount”), using the same
methodology that is used in calculating the monthly distributions made by BIC to
its members. At the Closing, the Tentative Amount shall be used for purposes of
determining the amount of BIC’s Excess Cash and the resulting calculation of the
amount of the Purchase Price. Live Nation shall have the right to challenge the
Tentative Amount by providing notice (“Challenge Notice”) to the Purchasers
within 30 days following the Closing Date. If Live Nation does not provide a
Challenge Notice within such 30 day period, then the Tentative Amount shall be
final and no subsequent adjustments to the Purchase Price will be made. If Live
Nation should provide a Challenge Notice to the Purchasers within 30 days
following the Closing Date, then the actual amount of undistributed cash flow
through the Closing Date (“Undistributed Cash Amount”) shall be determined as
follows:

(i) During the 30 day period (“Review Period”) following delivery of a timely
given Challenge Notice, Live Nation and its representatives, upon advance
request, will be provided with reasonable access to BIC’s books and records for
purposes of allowing Live Nation to evaluate and verify the Undistributed Cash
Amount. Throughout the Review Period, the parties will cooperate with one
another in attempting to reach mutual agreement regarding the Undistributed Cash
Amount.



--------------------------------------------------------------------------------

(ii) If the parties are unable to reach mutual agreement with respect to the
Undistributed Cash Amount, then Live Nation may, by written notice to the
Purchasers after the Review Period, require that the calculation of the
Undistributed Cash Amount be finally determined by an independent certified
public accounting firm mutually selected by the Purchasers and Live Nation (the
“Accounting Reviewer”), using the same methodology that is used in calculating
the monthly distributions made by BIC to its members. The Accounting Reviewer
will, within 30 days after being engaged for such purpose, review the disputed
items and make a final determination of the Undistributed Cash Amount which
determination (i) will be evidenced by the Accounting Reviewer’s submission to
both Live Nation and the Purchasers of a written report evidencing and
supporting in reasonable detail such determination and (ii) will be final,
binding and conclusive as to the parties for purposes of determining the
Undistributed Cash Amount hereunder and shall not be subject to further appeal,
challenge or alternate dispute resolution or remedy of any party hereto. All
fees and expenses charged by the Accounting Reviewer shall be paid one-half by
Live Nation and one-half by the Purchasers.

If the Undistributed Cash Amount, as determined by the Accounting Reviewer or by
mutual agreement between the parties, is more or less than the Tentative Amount,
then the amount of the Purchase Price shall be adjusted accordingly, and either
Live Nation or the Purchasers, as appropriate, will be required to make an
adjusting payment to the other as necessary to correct the amount of the
Purchase Price that should have been paid at Closing as if the finally
determined Undistributed Cash Amount had been used to calculate the amount of
the Purchase Price at the Closing.

(d) Upon execution of this Agreement, the Purchasers have (i) provided to Live
Nation a true, correct and complete copy of all agreements, letters and other
documents that evidence commitments for the debt and financing that will be
utilized by the Purchasers to fund the Purchase Price and (ii) available to them
sufficient committed funds to purchase the LN Chicago Interests in accordance
with the terms of this Agreement and to pay all related fees and expenses. The
right of the Purchasers to receive such committed funds is not subject to any
material condition other than the satisfaction of the conditions set forth in
Section 6 hereof.

4. Closing Deliveries. In order to close the transaction contemplated herein,
the parties shall do the following at the Closing:

(a) Closing Documents.

(i) Live Nation shall cause LNTG to execute and deliver to the LLC Purchaser an
Assignment of Membership Interest in Palace Operating LLC in the form attached
as Exhibit A-1, and the LLC Purchaser shall execute and deliver to Live Nation
such Assignment of Membership Interest in Palace Operating LLC.

(ii) Live Nation shall cause SFXTG to execute and deliver to the LLC Purchaser
an Assignment of Membership Interest in Broadway in Chicago LLC in the form
attached as Exhibit A-2, and the LLC Purchaser shall execute (and cause its
designee to execute) and deliver to Live Nation such Assignment of Membership
Interest in Broadway in Chicago LLC.



--------------------------------------------------------------------------------

(iii) Live Nation will cause TCN to execute and deliver to the Corporate
Purchaser an Assignment of Stock in Chicago Theater Company in the form attached
hereto as Exhibit A-3 and to further deliver to the Corporate Purchaser the
certificate evidencing the shares of stock in CTC as required by the terms of
such Assignment of Stock, and the Corporate Purchaser shall execute and deliver
to Live Nation such Assignment of Stock in Chicago Theater Company.

(iv) Live Nation will provide to the Purchasers a fully signed copy of an
instrument of release in which (i) Live Nation, on behalf of itself and all of
its Affiliates, releases CTC from any and all liabilities and obligations owed
to Live Nation or any of its Affiliates, including any intra-company accounts,
notes and payables and (ii) CTC releases Live Nation and all of its Affiliates
from any and all liabilities and obligations owed to CTC, including any
intra-company accounts, notes or payables.

(v) Live Nation will cause the members of BIC’s Management Committee that were
appointed by SFXTG to sign instruments of resignation in which such individuals
resign from their respective position as a member of BIC’s Management Committee
and shall deliver originally signed counterparts thereof to the Purchasers.

(vi) Live Nation will cause any officers of Palace who are employed by Live
Nation or any of its Affiliates to sign instruments of resignation in which such
individuals resign from their respective position as an officer of Palace and
shall deliver originally signed counterparts thereof to the Purchasers.

(vii) Live Nation will cause all of the officers and directors of CTC to sign
instruments of resignation in which such individuals resign from their
respective position as an officer and/or director of CTC and shall deliver
originally signed counterparts thereof to the Purchasers.

(b) Delivery of Purchase Price. The Purchasers shall pay and deliver the
Purchase Price to Live Nation by wire transfer in accordance with wiring
instructions provided by Live Nation to the Purchasers prior to Closing.

(c) Mutual Release. Live Nation will execute and deliver to the Remaining
Partners, and the Purchasers will cause the Remaining Partners and BIC to
execute and deliver to Live Nation, originally executed counterparts of a Mutual
Release in the form attached hereto as Exhibit A-4.

5. Confidentiality of this Agreement.

(a) Without the prior written consent of Live Nation, except as required by law
(such requirement to be confirmed by a written legal opinion of counsel
reasonably acceptable to Live Nation and addressed to Live Nation) or as
specifically permitted pursuant to Section 5(b), the Purchasers will not
disclose to any person, firm or corporation the financial terms of this
Agreement (“Confidential Information”).

(b) The Purchasers may disclose the Confidential Information only as follows:

(i) to directors, officers, employees, legal and business advisors of the
Purchasers (the foregoing being referred to collectively as the Purchasers’
“Representatives”) who (A) are directly involved in the efforts to finance the
purchase of the LN Chicago Interests, (B) are required by written agreement, or
pursuant to the nature of the relationship with the Purchasers, to maintain the
Confidential Information in accordance with this Agreement; and (C) have a
specific need to know such information; and



--------------------------------------------------------------------------------

(ii) to individual employees of proposed lenders of the Purchasers (“Proposed
Lenders”) who (A) are directly involved in the consideration of a proposed
lending transaction for the funding of the purchase of the LN Chicago Interests,
(B) have signed and delivered to the Purchasers a written agreement adopting the
confidentiality obligations herein; (C) have a specific need to know such
information and (D) have been identified in advance to, and reasonably approved
by, Live Nation.

The Purchasers shall be responsible to Live Nation for any breach of this
Agreement by any of its Representatives or Proposed Lenders that receive any of
the Confidential Information pursuant to this Section 5(b).

(c) Notwithstanding the foregoing, it is understood and agreed that Live Nation
will have the right to disclose the terms and existence of this Agreement as
follows without violating any express or implied duty or obligation to the
contrary:

(i) pursuant to disclosures made to any persons selected by Live Nation that
have a specific need to know such information; and

(ii) pursuant to any public disclosure or filing, including public filings with
the Securities Exchange Commission, filings with the New York Stock Exchange or
any publicly disseminated press release.

If any information is disclosed by Live Nation in writing to third parties, the
Purchasers shall be released from their confidentiality obligations under this
Section 5 to the extent of that information so disclosed.

6. Conditions to Closing.

(a) The obligation of Live Nation to consummate the transaction contemplated by
this Agreement shall be subject to the satisfaction (or waiver by Live Nation),
at or prior to the Closing, of each of the following conditions:

(i) The representations and warranties of the Purchasers contained in this
Agreement and to be contained in the Assignments attached hereto as
Exhibits A-1, A-2, A-3 and A-4 shall be true and correct in all material
respects as of the Closing Date, in each case as if made as of the Closing Date.

(ii) The covenants and agreements contained in this Agreement to be complied
with by the Purchasers at or before the Closing shall have been complied with in
all material respects.

(iii) Live Nation shall have received a certificate from each of the Purchasers
signed by an executive officer of such Purchaser confirming that the conditions
described in Section 6(a)(i) and (ii) have been satisfied with respect to such
Purchaser.

(b) The obligation of the Purchasers to consummate the transaction contemplated
by this Agreement shall be subject to the satisfaction (or waiver by the
Purchasers), at or prior to the Closing, of each of the following conditions:

(i) The representations and warranties of Live Nation and the LN Target
Companies contained in this Agreement and to be contained in Exhibits A-1, A-2,
A-3 and A-4 shall be true and correct in all material respects as of the Closing
Date, in each case as if made as of the Closing Date.



--------------------------------------------------------------------------------

(ii) The covenants and agreements contained in this Agreement to be complied
with by Live Nation at or before the Closing shall have been complied with in
all material respects.

(iii) The Purchasers shall have received a certificate from Live Nation signed
by an executive officer thereof confirming that the conditions described in
Section 6(b)(i) and (ii) have been satisfied.

7. Termination and Waiver. This Agreement may be terminated prior to the Closing
in accordance with the following provisions:

(a) Live Nation or the Purchasers, upon notice to the other, may terminate this
Agreement at any time after the date specified for Closing pursuant to the
provisions of Section 2 hereof if the Closing shall not have occurred on or
before such date; provided, however, that the right to terminate this Agreement
under this Section 7(a) shall not be available to any party whose failure to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date.

(b) Live Nation or the Purchasers, if not then in material breach or default
under this Agreement, may terminate this Agreement upon notice to the
non-terminating party, upon a material breach or default by the non-terminating
party that is not cured within thirty (30) days after receipt by the
non-terminating party of written notice from the terminating party specifying
with particularity such breach or default.

(c) Live Nation and the Purchasers may terminate this Agreement by mutual
written consent.

If this Agreement should be terminated as provided in this Section 7, then this
Agreement shall forthwith become void and of no further force or effect and
there shall be no liability on the part of either party except that nothing
herein shall relieve either party from liability for any breach of this
Agreement.

8. Remedies for Default. If either party fails to perform, or tender
performance, of its obligations under this Agreement, then the non-defaulting
party may, in addition to any other rights or remedies available at law or in
equity, elect to pursue any one or more of the following rights or remedies:

(a) terminate the non-defaulting party’s right to close on the sale and purchase
of the LN Chicago Interests;

(b) pursue an action for actual damages for the defaulting party’s failure to
close on the sale and purchase of the LN Chicago Interests; and

(c) if Live Nation is the defaulting party, the Purchasers may pursue an action
for specific performance of the defaulting party’s obligations hereunder.



--------------------------------------------------------------------------------

9. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service or by telecopy to the respective parties at the following addresses (or
at such other address for a party as shall be specified in a notice given in
accordance with this Section):

 

(a)

   if to Live Nation:    Live Nation Worldwide, Inc.    9348 Civic Center Drive
   Beverly Hills, CA 90210    Attention: Ms. Lee Ann Gliha    Facsimile: (310)
867-7158    with a copy to:    Live Nation Worldwide, Inc.    9348 Civic Center
Drive    Beverly Hills, CA 90210    Attention: Mr. Michael Rowles    Facsimile:
(310) 867-7158

(b)

   if to the Purchasers:    Laurence Chicago, LLC and Laurence Chicago Ventures,
LLC    1450 Broadway, 6th Floor    New York, NY 10018    Facsimile: 212-840-3326
   Attention: James L. Nederlander    with a copy to:    DLA Piper US LLP    203
North LaSalle Street, Suite 1900    Chicago, Illinois 60601-1293    Facsimile:
312-630-5379    Attention: George T. Plumb    and another copy to:    Law
Offices of David Malkin, P.C.    950 3rd Avenue, 32nd Floor    New York, NY
10022    Facsimile: 212-644-0491    Attention: David Malkin

10. Purchase Price Allocation. The Purchasers and Live Nation agree that the
Purchase Price shall be allocated among the LN Chicago Interests as follows:
(i) 40% to the stock in CTC, (ii) 40% to SFXTG’s membership interest in BIC and
(iii) 20% to LNTG’s membership interest in Palace. Each party hereto agrees not
to assert, in connection with any tax return, tax audit or similar proceeding,
any allocation that differs from the foregoing allocation of the Purchase Price.



--------------------------------------------------------------------------------

11. Right to Distribute LN Chicago Interests. Reference is made to the fact that
Live Nation is currently in the process of arranging for the sale (the
“Theatrical Division Sale”) of all of the issued and outstanding capital stock
in each of the LN Target Companies to a third party purchaser. If the Theatrical
Division Sale is to be consummated prior to the consummation of the transactions
contemplated by this Agreement, then Live Nation will need to cause the LN
Chicago Interests to be distributed by the LN Target Companies to Live Nation
prior to the consummation of the Theatrical Division Sale. Accordingly, the
Purchasers represent and warrant to Live Nation that the Remaining Partners have
consented and agreed (and the Purchasers will cause the Remaining Partners to
execute and deliver to Live Nation, upon Live Nation’s request, a letter
confirming that the Remaining Partners have consented and agreed) to the
following matters:

(a) SFXTG may distribute, assign and transfer to Live Nation all of SFXTG’s
membership interest in BIC without regard to any restrictions or prohibitions on
the transfer or assignment of such membership interest contained in the BIC
Operating Agreement or otherwise. If SFXTG should so distribute, assign and
transfer its membership interest in BIC to Live Nation, then Live Nation will be
admitted to and become a member of BIC in the same manner and to the same extent
as SFXTG currently serves as a member of BIC with all rights, interests and
benefits appurtenant thereto without any loss or diminution in such rights,
interests and benefits and without any further action required by the parties
hereto.

(b) LNTG may distribute, assign and transfer to Live Nation all of LNTG’s
membership interest in Palace without regard to any restrictions or prohibitions
on the transfer or assignment of such membership interest contained in the
Palace Operating Agreement or otherwise. If LNTG should so distribute, assign
and transfer its membership interest in Palace to Live Nation, then Live Nation
will be admitted to and become a member of Palace in the same manner and to the
same extent as LNTG currently serves as a member of Palace with all rights,
interests and benefits appurtenant thereto without any loss or diminution in
such rights, interests and benefits and without any further action required by
the parties hereto.

(c) TCN may distribute, assign and transfer to Live Nation all of the issued and
outstanding shares of capital stock in CTC without regard to any restrictions or
prohibitions on the transfer or assignment of such shares of stock in CTC.

If the LN Chicago Interests should be distributed, assigned and transferred to
Live Nation pursuant to, and as authorized by, the foregoing provisions prior to
the Closing, then Live Nation will be obligated to sign and deliver at Closing
the assignment documents specified in Section 4(a) hereof in lieu of causing the
LN Target Companies to execute such assignment documents.

12. Transition Services for Financial Accounting Matters. Subject to the terms
and conditions set forth in this Section 12, Live Nation will provide, or will
cause to be provided to BIC, the following rights, licenses and services
(collectively, the “Services”) from the Closing Date and continuing through and
until 270 days following the Closing Date (the “Transition Services Period”):

(a) Live Nation will continue to provide access and support to BIC as a general
ledger company on Live Nation’s Financial Accounting System (the “Oracle
Software System”) to enable BIC to continue to process accounting records and
create financial statements on a monthly basis. Live Nation will only be
required to provide use of, and support for, the Oracle Software System during
the Transition Services Period, and Live Nation is not hereby transferring any
ownership interest in the Oracle Software System.



--------------------------------------------------------------------------------

(b) Live Nation will continue to host, in a manner consistent with current
practices, BIC’s financial accounting data and information on Live Nation’s
computer servers throughout the Transition Services Period. All information on
Live Nation’s computer servers will be afforded the same degree of security and
confidentiality that Live Nation provides to its own financial accounting data
and information and will not be intentionally disclosed to third parties or used
by Live Nation for any purposes.

(c) The Purchasers will not be required to pay any fee to Live Nation for the
Services to be provided hereunder. However, in connection with performance of
the Services, Live Nation may be required to make certain payments for the
benefit of, and on behalf of, BIC and will incur out-of-pocket costs and
expenses to the extent necessary (collectively, the “Other Costs”), which the
Purchasers will cause BIC to reimburse to Live Nation; provided, however, no
Other Costs will be incurred by Live Nation without prior notice to, and
approval of, BIC. Live Nation will deliver an invoice to BIC on a monthly basis
(or at such other frequency as Live Nation may determine) in arrears for any
Other Costs that are incurred with prior notice to, and approval of, BIC. The
Purchasers will cause BIC to pay the amount of such invoice to Live Nation in
U.S. dollars within 30 days of the date of such invoice.

(d) In no event shall the scope of any category of Service required to be
provided hereunder exceed the scope of such category of Service that has been
provided by the Live Nation to BIC prior to the Closing in the ordinary course
of business. Nothing in this Agreement will require that any Service be provided
other than for use in, or in connection with the business of BIC as is conducted
on the Closing.

(e) This Agreement will not assign any rights to any intellectual property
between the parties, other than as specifically set forth herein. Any upgrades,
updates or other modifications to any software or other electronic content made
available or delivered to BIC pursuant to this Agreement will be deemed to be
the property of the Live Nation and merely licensed to the BIC through the end
of the Transition Services Period.

(f) THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES WITH RESPECT TO THE SERVICES,
AND THERE ARE NO IMPLIED WARRANTIES OR GUARANTIES REGARDING THE SERVICES,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE
AND FITNESS FOR A PARTICULAR PURPOSE.

(g) Notwithstanding anything herein to the contrary, none of Live Nation or any
of its respective Affiliates, directors, officers or employees (each, a “LN
Party”), will have any liability in contract, tort or otherwise, including for
any such party’s ordinary or contributory negligence, to the Purchasers or BIC
for or in connection with (i) any Services rendered or to be rendered by any LN
Party pursuant to this Agreement, (ii) any LN Party’s actions or inactions in
connection with any such Services; provided, however, that such limitation on
liability will not extend to or otherwise limit any liabilities that have
resulted directly from such LN Party’s (i) gross negligence or willful
misconduct or (ii) violation of applicable law. In no event shall the aggregate
liability of Live Nation under or relating to the provision of the Services
pursuant to this Section 12 exceed an amount equal to the aggregate amount of
fees and costs paid by BIC or the Purchasers to Live Nation for the Services
provided pursuant to this Section 12.

(h) Notwithstanding any other provision contained in this Agreement, the
Purchasers agree on their own behalf, and on behalf of BIC, that Live Nation and
its Affiliates will not be liable to the Purchasers or BIC, whether based on
contract, tort (including negligence), warranty



--------------------------------------------------------------------------------

or any other legal or equitable grounds, for any special, indirect, punitive,
incidental or consequential losses, damages or expenses of the Purchasers or
BIC, including, without limitation, loss of data, loss of profits, interest or
revenue, or use or interruption of business, arising from any claim relating to
breach of this Section 12 or otherwise relating to any of the Services provided
pursuant to this Section 12.

(i) Live Nation represents and warrants that it has the necessary legal rights
and authority to grant, provide and deliver all of the Services on and in
accordance with the provisions of this Section 12 throughout the Transition
Services Period.

13. Live Nation’s Post-Closing Non-Compete Covenant. On and subject to the terms
hereof, Live Nation and its Affiliates will not, for a period of five years
after the Closing Date, own or otherwise control any of the legitimate theaters
in the greater Chicago area listed on Schedule 13 hereto (“Applicable Chicago
Theaters”).

(a) Certain Exceptions. Notwithstanding the foregoing, the purchase or other
acquisition of an Applicable Chicago Theater by Live Nation or any of its
Affiliates shall not be a violation of the covenant contained in this Section 13
if one of the following conditions apply:

(i) the use of such Applicable Chicago Theater is changed as soon as
commercially reasonable after completion of such purchase or other acquisition
such that the presentation of Theatrical Shows becomes Incidental (as
hereinafter defined), with the understanding that, for purposes of determining
whether the use of such Applicable Chicago Theater is being changed as soon as
commercially reasonable, it will be commercially reasonable to fulfill and honor
any existing contractual arrangement for the presentation of Theatrical Shows at
such Applicable Chicago Theater that are in place at the time of the purchase or
other acquisition thereof but it will not be commercially reasonable to extend,
renew or replace (other than any extension effected pursuant to the exercise of
a unilateral option held by the other party pursuant to the terms of such
existing contractual arrangement) any such existing contractual arrangement for
the presentation of Theatrical Shows at such Applicable Chicago Theater after
the purchase or other acquisition thereof; or

(ii) no subscription series of Theatrical Shows are operated in such Applicable
Chicago Theater other than a subscription series operated by a third party
unrelated to Live Nation but then only if BIC is offered a right to bid to
provide any such subscription series for Theatrical Shows in such Applicable
Chicago Theater (except that if there is a pre-existing contract related to any
subscription series for Theatrical Shows at such Applicable Chicago Theater,
then such right to bid will only apply after expiration of such pre-existing
contract).

(b) Management Exception. The covenant contained in this Section 13 shall not be
violated as a result of Live Nation or any of its Affiliates acquiring the right
to manage an Applicable Chicago Theater; provided, if such right to manage
includes the right to control the content to be presented in such Applicable
Chicago Theater, then clause (a) will apply in lieu of this clause (b) in the
same manner as if such Applicable Chicago Theater had been acquired by Live
Nation or its Affiliates.



--------------------------------------------------------------------------------

(c) Definition. As used herein, (i) the meaning of the term “Incidental” shall
mean, with respect to any Applicable Chicago Theater, that there are less than
eight (8) weeks of Theatrical Shows presented per year in such Applicable
Chicago Theater and (ii) the term “Theatrical Show” shall mean a live
entertainment event featuring a professional (equity or non-equity)
Broadway-type dramatic and/or dramatic-musical attraction, with or without a
story line, of the type presented on Broadway, Off-Broadway or West End.

(d) Clarifying Exemption Related to Non-Theatrical Shows. Notwithstanding
anything herein to the contrary, Live Nation and its Affiliates may book,
promote, produce, sponsor and/or present any non-Theatrical Shows (including
without limitation any concerts, comedy or other entertainment event) in any
venue any where in the world without violating the provisions of this
Section 13.

(e) Right to Invest in Other Persons. Notwithstanding the above, Live Nation and
its Affiliates may make investments in other Persons (regardless of the type of
business that such Person may operate) without violating the covenants and
restrictions contained in this Section 13, provided such investment does not
represent a controlling ownership interest in such Person or otherwise give veto
power to Live Nation and/or its Affiliates with respect to the operations or
booking of any Applicable Chicago Theater that is managed, owned or operated by
such Person.

(f) Presentation Rights in Chicago. If Live Nation or any of its Affiliates
should, at any time during the five year period after the Closing Date, control,
directly or indirectly, the presentation rights for any Theatrical Show that it
proposes to present in any venue in Chicago that is not owned or controlled by
Live Nation or one of its Affiliates (a “Third Party Venue”), then Live Nation
will give BIC the right to make the first offer to present such Theatrical Show
in one of BIC’s theaters. If BIC provides a good faith offer to present such
Theatrical Show in one of its theaters (“First Offer”) within five (5) days
after written notice from Live Nation requesting an offer for the presentation
of such Theatrical Show, then the following provisions shall apply:

(i) Live Nation shall consider the terms of the First Offer and shall have the
right, in its absolute and sole discretion, to (x) accept the First Offer,
(y) reject the First Offer or (z) enter into discussions and negotiations with
the BIC in and effort to reach agreement to reach mutually acceptable terms for
the presentation of such Theatrical Show in one of BIC’s theaters.

(ii) If Live Nation does not accept the First Offer, then Live Nation will not
present, or permit the presentation of, such Theatrical Show in a Third Party
Venue in Chicago without first providing a written offer (“Matching Offer”) to
BIC offering to present such Theatrical Show at one of BIC’s theaters upon the
same terms (taking into account the value of any non-cash considerations), on
the same dates (or other mutually acceptable dates) and with the same production
accommodations as have been offered by such Third Party Venue. If BIC does not
accept the Matching Offer within twenty-four hours following the receipt
thereof, then Live Nation may, at any time thereafter, make arrangements for the
presentation of such Theatrical Show in such Third Party Venue on the terms set
forth in the Matching Offer with no further obligations to BIC pursuant to this
Agreement in respect of the presentation of such Theatrical Show in Chicago.

(g) Affiliate. The provisions of this Section 13 shall apply to each Person that
is an Affiliate of Live Nation only for so long as such Person remains an
Affiliate of Live Nation.



--------------------------------------------------------------------------------

(h) Acknowledgements. Live Nation represents, acknowledges and agrees that the
provisions of this Section 13 are material provisions of this Agreement and that
Purchasers would not have entered into this Agreement but for these provisions.
The parties agree and acknowledge that the breach of the covenants contained in
this Section 13 will cause irreparable damage to the Purchasers, and upon breach
of any covenant contained in this Section 13, the Purchasers shall be entitled
to injunctive relief, specific performance or other equitable relief; provided,
however, that this shall in no way limit any other remedies that the Purchasers
may have (including, without limitation, the right to seek monetary damages).
The parties hereto agree that the restrictions contained in this Section 13 are
reasonable in scope and duration and are necessary to protect the business
interests being acquired pursuant to this Agreement. If any provision of this
Section 13 as applied to any party or to any circumstance is adjudged by a court
or arbitrator to be invalid or unenforceable, the same will in no way affect any
other circumstance or the validity or enforceability of this Agreement. If any
such provision, or any part thereof, is held to be unenforceable because of the
scope, duration, or geographic area covered thereby, the parties agree that the
court or arbitrator making such determination shall have the power to reduce the
scope and/or duration and/or geographic area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to the
choice of law doctrine of Illinois. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT.

15. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

16. Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party,
(b) waive any inaccuracies in the representations and warranties of another
party contained herein or in any document delivered by another party pursuant
hereto or (c) waive compliance with any of the agreements or conditions of
another party contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement. The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any of such rights.

17. Construction. This Agreement and any documents or instruments delivered
pursuant hereto shall be construed without regard to the identity of the Person
who drafted the various provisions of the same. Each and every provision of this
Agreement and such other documents and instruments reflects a negotiated outcome
and as such shall be construed as though the parties participated equally in the
drafting of the same. Any rule of construction providing that a document or
provision be construed against the drafting party shall not be applicable to
this Agreement or such other documents and instruments.



--------------------------------------------------------------------------------

18. Time of the Essence. Time is of the essence with respect to all dates and
time periods set forth or referred to in this Agreement. The parties acknowledge
that each will be relying upon the timely performance by the other of its
obligations hereunder as a material inducement to enter into this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Facsimile signatures shall have the same
force and effect as “ink” signatures.

20. Guaranty of the Obligations of Purchasers. James L. Nederlander, an
Affiliate of the Purchasers, unconditionally and irrevocably guarantees to Live
Nation the full, complete and timely performance, fulfillment, payment and
discharge of the Purchasers’ obligations to close the transactions contemplated
pursuant to this Agreement. Upon completion of the Closing and payment of the
Purchase Price by the Purchasers to Live Nation, James L. Nederlander will be
released from any further liability pursuant to this provision.

21. Indemnification Provisions.

(a) From and after the Closing Date, the Purchasers and their Affiliates and
each of their respective, officers, directors, employees and agents shall be
indemnified and held harmless by Live Nation for any and all liabilities,
losses, damages, claims, costs and expenses, interest, awards, judgments and
penalties (including reasonable attorneys’ fees and expenses) actually suffered
or incurred by them (hereinafter a “Loss”), arising out of or resulting from:

(i) the breach of any representation or warranty made by Live Nation or its
Affiliates in this Agreement or any of the instruments of assignment or other
documents to be executed and delivered pursuant to this Agreement (the
“Ancillary Agreements”); or

(ii) the breach of any covenant or agreement undertaken by Live Nation or its
Affiliates in this Agreement or in any of the Ancillary Agreements; or

(iii) the legal proceeding styled 32 West Randolph Limited Partnership v.
Chicago Theater Company, Inc., et al filed under Cause No. 06-CH-09718 in the
Circuit Court of Cook County, Illinois involving a legal action between the
CaramelCrisp LLC (“Popcorn Tenant”) and the owner of a certain property
adjoining the Popcorn Tenant’s demised premises in the lobby of the Ford Center
for the Performing Arts – Oriental Theater (“Ford Theater”) claiming, among
other things, that (i) the Popcorn Tenant and its operations in the Ford Theater
create a nuisance by the permeation of popcorn odor and (ii) there is an
inadequate firewall separation between the Popcorn Tenant’s restroom and the
stairwell of the adjacent owner.

(b) From and after the Closing Date, Live Nation and its Affiliates and each of
their respective officers, directors, employees and agents shall be indemnified
and held harmless by the Purchasers for any and all Losses arising out of or
resulting from:

(i) the breach of any representation or warranty made by the Purchasers in this
Agreement or the Ancillary Agreements;

(ii) the breach of any covenant or agreement undertaken by the Purchasers in
this Agreement or the Ancillary Agreements; or



--------------------------------------------------------------------------------

(iii) the possession, use, operation, management, modification, disposition or
exploitation of any of the assets or operations of one or more of Palace, BIC
and CTC.

(c) The obligations and liabilities of each indemnifying party pursuant to this
Section 13 with respect to claims resulting from the assertion of liability by
third parties shall be subject to the following terms and conditions:

(i) If any person shall notify an indemnified party (the “Indemnified Party”)
with respect to any matter which may give rise to a claim for indemnification (a
“Claim”) against Live Nation or the Purchasers (the “Indemnifying Party”) under
this Section 13, then the Indemnified Party shall promptly notify each
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.

(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party notifies the Indemnified
Party in writing within 30 days after the Indemnified Party has given notice of
the Claim that the Indemnifying Party will indemnify the Indemnified Party from
and against any Losses the Indemnified Party may suffer resulting from the Claim
and (ii) the Indemnifying Party thereafter conducts the defense of the Claim
actively and diligently and in good faith.

(iii) So long as the Indemnifying Party is conducting the defense of the Claim
in accordance with Section 13(c)(ii) above, (A) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Claim, (B) the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Claim without the
prior written consent of the Indemnifying Party (not to be withheld
unreasonably), and (C) the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Claim without the
prior written consent of the Indemnified Party (not to be withheld
unreasonably).

(iv) In the event any of the conditions in Section 13(c)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Claim in any manner it reasonably may deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith) and (B) the Indemnifying Party will remain responsible
for any Losses the Indemnified Party may suffer resulting from the Claim to the
extent provided in this Section 13.

22. Sponsorship Commissions. Live Nation is not releasing or selling pursuant to
this Agreement or pursuant the Ancillary Agreements the right to receive from
BIC (i) the 7.5% commissions due and payable to the LN Target Companies (or
other designee of Live Nation) in respect of all amounts received under BIC’s
LaSalle Bank sponsorship agreement or (ii) the 15% commission due and payable to
the LN Target Companies (or other designee of Live Nation) in respect of all
amounts received under BIC’s Walgreen sponsorship agreement (the foregoing
commissions being herein collectively called the “LN Sponsorship Commissions”).
Live Nation agrees and acknowledges that, other than the LN Sponsorship
Commissions, neither it nor its Affiliates are entitled to any commissions, fees
or other payments in respect of the sale of any sponsorships for or in
connection with the business operations of BIC.



--------------------------------------------------------------------------------

23. Books, Records and Accounts.

(a) Live Nation and the Purchasers shall, and the Purchasers will cause Palace,
BIC and CTC (collectively, the “Chicago Companies”), to cooperate with one
another, and shall cause their respective officers, employees, agents, auditors
and representatives to cooperate with one another after the Closing Date to
ensure the orderly transition of the Chicago Companies and their respective
operations and to minimize any disruption to the respective businesses of Live
Nation, the Purchasers, the Chicago Companies and their respective Affiliates
that might result from the closing of the transactions contemplated in this
Agreement.

(b) After the Closing Date, upon reasonable written notice, Live Nation and the
Purchasers shall furnish or cause to be furnished to each other and their
employees, counsel, auditors and representatives access, during normal business
hours, to such information and assistance relating to the Chicago Companies as
is reasonably necessary for financial reporting and legal and accounting
matters, the preparation and filing of any tax returns, reports or forms, the
defense of any tax audit, claim or assessment or any other corporate governance
matters. Each party shall reimburse the other for reasonable out-of-pocket costs
and expenses incurred in assisting the other pursuant to this Section 23(b).
Neither party shall be required by this Section 23(b) to take any action that
would unreasonably disrupt its normal operations (or, in the case of the
Purchasers, the business or operations of the Chicago Companies).

(c) In furtherance of the obligations specified in Section 23(b) hereof, the
Purchasers agree that they will cause the Chicago Companies to provide to Live
Nation,

(i) within thirty (30) days following the end of the calendar month in which the
Closing occurs, financial statements with respect to the operations of the
Chicago Companies for such month in a manner consistent with current practices
and including a breakdown among the venues operated by the Chicago Companies in
a manner consistent with past practices; and

(ii) on or before March 28, 2008, audited annual financial statements with
respect to the operations of the Chicago Companies for calendar year 2007 in a
manner consistent with the procedures and practices utilized for the 2006 audit
so as to enable Live Nation to comply with its obligations to provide annual
financial information pursuant to the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder.

24. Survival. Following completion of the Closing, the provisions of Sections 5,
9, 10, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23 shall survive and remain in
full force and effect in accordance with their terms.

[Signatures appear on the following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

LIVE NATION WORLDWIDE, INC., a Delaware corporation By:   /s/ Kathy Willard
Name:   Kathy Willard Title:   EVP and CFO

 

LAURENCE CHICAGO, LLC, an Illinois limited liability company By:   /s/ James L
Nederlander Name:   James L. Nederlander Title:   Manager

 

LAURENCE CHICAGO VENTURES, LLC, an Illinois limited liability company By:   /s/
James L Nederlander Name:   James L. Nederlander Title:   Manager

The undersigned joins in the execution of this Agreement for the express
purposes set forth in Section 20 hereof.

 

/s/ James L Nederlander JAMES L. NEDERLANDER